

116 HR 7653 IH: Pedestrian Safety Study Act of 2020
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7653IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Posey (for himself and Mr. Mast) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Department of Transportation to study the effects of a high-speed rail project in Florida on motorist and pedestrian safety.1.Short titleThis Act may be cited as the Pedestrian Safety Study Act of 2020.2.Study on effects of high-speed rail project on motorist and pedestrian safety(a)FindingCongress finds that more than two dozen fatalities have taken place since the Virgin Trains project began in Florida in July 2017.(b)StudyThe Administrator of the Federal Highway Administration and the Administrator of the Federal Railroad Administration shall jointly conduct a study on the effects of the high-speed rail project carried out in Florida by Virgin Trains USA, or any successor operator, on motorist and pedestrian safety, including the safety of individuals attending schools that are within 1 mile of such rail project.(c)ReportNot later than 2 years after the date of enactment of this Act, the Administrators described in subsection (b) shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate, and the department of transportation of the State of Florida a report containing—(1)the results of the study required under subsection (b); and(2)recommendations on how to improve motorist and pedestrian safety in the vicinity of the high-speed rail project studied under subsection (b), including the construction of barriers and other safety improvements.(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 